J-A24020-19

                                   2020 PA Super 2

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHRISTINE CROSBY                           :
                                               :
                       Appellant               :   No. 3193 EDA 2018

         Appeal from the Judgment of Sentence Entered August 10, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): MC-51-CR-0011226-2018


BEFORE:      BENDER, P.J.E., DUBOW, J., and COLINS, J.*

OPINION BY DUBOW, J.:                                     Filed: January 2, 2020

        Appellant, Christine Crosby, appeals from the August 10, 2018

Judgment of Sentence entered in the Philadelphia Court of Common Pleas

following her conviction for Terroristic Threats.1      Upon careful review, we

affirm.

        The relevant procedural and factual history is as follows. On April 30,

2019, after a phone conversation with an administrator at her son’s high

school, Appellant was arrested and charged with Terroristic Threats.

        On August 10, 2018, Appellant was tried in municipal court. At trial, the

Commonwealth presented testimony from Corey Grice, an administrator at

Northeast High School, and police officer Justin Hynes. Appellant testified on

her own behalf.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. § 2706(a)(1).
J-A24020-19



      Mr. Grice testified that he is an administrator at Northeast High School

who is responsible for all student discipline.   N.T., 8/10/18, at 6.    He had

spoken with Appellant approximately 10 to 15 times throughout the school

year regarding her son, J.C., who had received approximately 10 suspensions.

N.T., 8/10/18, at 6, 7, 10. On April 30, 2018, Appellant called Mr. Grice. Id.

at 7-8.   He recognized her voice from previous telephone conversations. Id.

10. Appellant called to discuss J.C.’s most recent suspension and inquire why

the school had sent J.C. home that day.        Id. at 9, 11.   When Mr. Grice

explained to Appellant the reasons for J.C.’s most recent suspension,

Appellant responded that the school should focus on the drug dealers at the

school instead of her son. Id. at 11. When Mr. Grice attempted to elicit the

names of the drug dealers, Appellant responded that she is “not a snitch.” Id.

      Mr. Grice informed Appellant that it was the school policy that a parent

or guardian had to come to the school in person to reinstate a student after

any suspension and the school would not allow J.C. to attend until a parent

reinstated him. Id. at 8, 11. Mr. Grice characterized Appellant at this point

as “frustrated” and testified that “she kind of started swearing and cussing.”

Id. at 11, 16.

      When Mr. Grice informed Appellant, once again, that she needed to

come to the school in person to reinstate J.C., Appellant replied, “I’ll kill all

you mother fuckers up there.” Id. at 11-12, 16 (emphasis added). Mr.

Grice told Appellant that she could not make statements like that.           Id.

Appellant repeated herself, saying “I’ll come up there and kill all of you

                                      -2-
J-A24020-19



mother fuckers.” Id. (emphasis added). Mr. Grice immediately hung up

the phone and contacted the police. Id. at 12, 20-21.2

       Officer Hynes testified that he went to Appellant’s home on April 30,

2018. Id. at 25. When he arrived, Appellant asked him if he was there in

regards to her conversation with Northeast High School earlier in the day. Id.

Appellant also told Officer Hynes that she did not threaten the school. Id.

       Appellant testified that she called the school to find out why her son’s

lunch detention turned into a suspension. Id. at 30. She stated that she

spoke to an administrator who would not tell her why her son received

disciplinary action but, instead, told her to come to the school to reinstate

him. Id. at 30-31. Appellant testified that she called three times, and each

time the administrator hung up on her. Id. at 31-33. Appellant explained

that she was upset that the school was not giving her information about her

son’s detention and suspension, but denied making any threats to the school

or having a conversation about drug dealers in the school. Id. at 31-32.

       At the end of the trial, the municipal court judge found Appellant guilty

and sentenced her to six months’ reporting probation.       On September 10,

2018, Appellant filed a Writ of Certiorari. On October 22, 2018, after hearing

oral argument, the court of common pleas judge denied the Writ.




____________________________________________


2 Mr. Grice recalled that Mother hung up on him in the middle of the
conversation, called back approximately five minutes later, and made both
threats during the second phone conversation. Id. at 20.

                                           -3-
J-A24020-19



      Appellant filed a timely appeal.    Both Appellant and the lower court

complied with Pa.R.A.P. 1925.

      Appellant raises the following issue on appeal:

      Was not the evidence insufficient for conviction on the charge of
      terroristic threats, as [Appellant] never communicated any threat
      to commit a crime of violence with the intent to terrorize another,
      and any statements that were made were the kind of spur-of-the-
      moment statements resulting from transitory anger that cannot
      sustain a conviction for this offense?

Appellant’s Brief at 3.

      Appellant avers that the Commonwealth’s evidence was insufficient to

sustain her conviction of Terroristic Threats. In particular, Appellant argues

that she lacked a “settled intent to terrorize” because her statements were

“spur-of-the-moment threats made as the product of transitory anger.”

Appellant’s Br. at 7, 8. In support of this claim, Appellant asserts that the

evidence demonstrated that she made the threatening statements in the

course of a single, brief, and heated conversation without the intent to

terrorize. Id. at 11, 13.

      “A claim challenging the sufficiency of the evidence is a question of law.”

Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000). “We review

claims regarding the sufficiency of the evidence by considering whether,

viewing all the evidence admitted at trial in the light most favorable to the

verdict winner, there is sufficient evidence to enable the fact-finder to find

every element of the crime beyond a reasonable doubt.” Commonwealth v.

Miller, 172 A.3d 632, 640 (Pa. Super. 2017) (internal quotation marks and

                                      -4-
J-A24020-19



citations omitted).   “Further, a conviction may be sustained wholly on

circumstantial evidence, and the trier of fact—while passing on the credibility

of the witnesses and the weight of the evidence—is free to believe all, part, or

none of the evidence.” Id. “In conducting this review, the appellate court

may not weigh the evidence and substitute its judgment for the fact-finder.”

Id.

      The crime of making a terroristic threat is defined by statute as follows:

“[a] person commits the crime of terroristic threats if the person

communicates, either directly or indirectly, a threat to [] commit any crime of

violence with intent to terrorize another. . . .” 18 Pa.C.S. § 2706(a)(1).

      To convict a defendant of Terroristic Threats, “the Commonwealth must

prove that 1) the defendant made a threat to commit a crime of violence, and

2) the threat was communicated with the intent to terrorize another or with

reckless disregard for the risk of causing terror.”       Commonwealth v.

Beasley, 138 A.3d 39, 46 (Pa. Super. 2016) (citations omitted).              The

Commonwealth does not have to prove that the defendant had the ability to

carry out the threat or that the threatened individual believed the defendant

would carry out the threat, as neither is an element of the offense. In re

J.H., 797 A.2d 260, 262 (Pa. Super. 2002) (citation omitted). Rather, the

statute seeks to prevent the psychological distress that follows from an

invasion of another’s sense of personal security. Beasley, 138 A.3d at 46.

      The Official Comment to Section 2706 explains: “The purpose of th[is]

section is to impose criminal liability on persons who make threats which

                                     -5-
J-A24020-19



seriously impair personal security or public convenience. It is not intended by

this section to penalize mere spur-of-the-moment threats which result from

anger.” 18 Pa.C.S. § 2706 cmt. See also Commonwealth v. Tizer, 684

A.2d 598, 600 (Pa. Super. 1996) (noting that the statute is not meant to

penalize spur-of-the-moment threats arising out of anger during a dispute).

      However, this Court has held that just because a person is angry does

not render them incapable of forming the intent to terrorize. In re J.H., 797

A.2d at 263.     Rather, “this Court must consider the totality of the

circumstances to determine whether the threat was a result of a heated

verbal exchange or confrontation.” Id. (emphasis added).

      Here, the trial court found that when Appellant threatened Mr. Grice,

she was not arguing with Mr. Grice and the conversation was not heated.

Rather, Appellant was merely frustrated and had the chance to reflect on her

threat before she repeated it. The trial court opined:

      [Neither] Appellant nor Mr. Grice testified that the phone
      conversation was a heated one. In fact, Appellant testified [that]
      she was frustrated [that] no one would tell her more [information
      except] that she needed to come to the school and reinstate her
      son. Appellant did not testify that her [threatening] statement
      was in response to a statement made to her during an argument.
      . . Appellant had the chance to reflect on her statement when Mr.
      Grice told her that she could not threaten to kill everyone at the
      school, but Appellant stood by her statement by repeating it.
      Finally, Officer Hynes testified [that] Appellant stated [that] she
      knew her earlier conversation with Northeast High School is what
      brought him to her home. Under the totality of the circumstances,
      we find Appellant made the statement and made the statement
      with the intent to terrorize. Appellant has a history of interaction
      with [] Mr. Grice and his staff.

Trial Ct. Op., filed 2/12/19, at unpaginated 4-5.

                                     -6-
J-A24020-19


      Following our review, we agree with the trial court that the

Commonwealth presented sufficient evidence from which the lower court could

reasonably find that the Commonwealth had proven the requisite elements of

the Terroristic Threats charge. The evidence elicited at trial, when viewed in

the light most favorable to the Commonwealth as verdict-winner, indicates

that Appellant’s repeated threats were not spur-of-the-moment threats made

as a result of anger. Rather, Appellant made her threats deliberately during

a phone conversation where she was inquiring about her son’s tenth

suspension from school. Although Appellant was frustrated during the phone

conversation, she was not irate when she threatened Mr. Grice.           Also,

Appellant had a chance to reflect on the serious nature of making a threat

against the school, and chose to make the threat again. Therefore, it was

reasonable for the lower court to conclude that Appellant’s threats were not

spur-of-the moment threats made because of anger, but rather deliberate

threats intended to terrorize Mr. Grice as well as the school.

      To support her claim that the evidence was insufficient to prove that

Appellant had an intent to terrorize, Appellant favorably compares her case to

Commonwealth v. Sullivan, 409 A.2d 888 (Pa. Super. 1979), and




                                     -7-
J-A24020-19


Commonwealth v. Walls, 144 A.3d 926 (Pa. Super. 2016).3 Both cases are

factually distinguishable and, thus, do not support Appellant’s argument.

       In Sullivan, the defendant telephoned the State Police Barracks in a

“very angry and not rational” state, and asked the police to send a trooper to

investigate his claim that the Sheriff of the county had assaulted the

defendant’s father. 409 A.2d at 888-89. The defendant, even “angrier[,]”

telephoned the barracks a second time and said, “If you don’t want to send

anybody down here, I have a .30-30 rifle and I’ll come up there and blow that

son of a bitch’s head off.” Id. at 888-89. The next morning the defendant

encountered the Sheriff on the street by chance and during a “loud shouting

match[,]” the defendant again threatened to kill the Sheriff. Id. at 889. The

defendant was convicted of two counts of Terroristic Threats. On appeal, this

Court reversed, concluding that the defendant’s initial threat was the result of

his angry and agitated state of mind and the second threat was the “emotional

product of a chance meeting” and a “mouth battle.” Id. at 889. Accordingly,

the defendant did not have the requisite intent to terrorize required for

conviction under Section 2706. Id. at 889-90.




____________________________________________


3 Appellant also cites Commonwealth v. Anneski, 525 A.2d 373 (Pa. Super.
1987), to support her argument that the Commonwealth presented
insufficient evidence to convict her of Terroristic Threats. Anneski pertains
to the weight of the evidence rather than the sufficiency of the evidence, and
is, thus, not relevant to Appellant’s claim.

                                           -8-
J-A24020-19


      In Walls, the defendant encountered the Assistant District Attorney

(“ADA”), who had prosecuted his case, in a shopping mall by chance. 144

A.3d at 930. The defendant screamed at the ADA that she sent him to jail for

a crime he did not commit and threw his hat. Id. As others restrained the

defendant, he yelled that the ADA caused his grandmother’s death and that

the ADA should be next. Id. This Court concluded that there was insufficient

evidence that the defendant intended to terrorize the ADA and, instead, found

that “the evidence only supports the conclusion that [the defendant] made a

spur-of-the-moment threat as the result of anger during a random

confrontation at a local shopping mall.” Id. at 938.

      We can easily distinguish Sullivan and Walls from the instant case

because, in those cases, both defendants made threatening statements during

heated and angry encounters. Here, unlike the defendants in Sullivan and

Walls, when Appellant threatened Mr. Grice she was not arguing with Mr.

Grice and the conversation was not heated. Consequently, she did not make

spur-of-the–moment threats as a result of a heated and angry verbal

exchange or confrontation. Rather, Appellant’s statements were deliberate

threats made with the intent to terrorize.

      Moreover, this Court would be remiss if it did not acknowledge that the

purpose of the Terroristic Threats statute “is to impose criminal liability on

persons who make threats which seriously impair personal security or

public convenience” and a threat to kill the staff and students at a school


                                     -9-
J-A24020-19


most certainly impairs both. See 18 Pa.C.S. § 2705 cmt (emphasis added).

Appellant is, therefore, not entitled to relief on this issue.

      Judgment of Sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/2/2020




                                      - 10 -